c- (,,[4AR‘L                                            03/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 22-0098


                                          OP 22-0098


MICHAEL DAHEDL,
                                                                   MAR 0 8 2022
                                                                         Greenwood
                                                                 Bowen
              Petitioner,                                               Supreme Court
                                                               Clerk of
                                                                  Stetcf nf 6.finntana


       v.                                                           ORDER

RICHARD W. VAUGHN, Sheriff,

              Respondent.


       Representing himself, Michael Dahedl has filed a Petition for Writ of Habeas
Corpus, indicating that he is being held in jail and that his bail is excessive. He contends
that he has "been wrongfully incarcerated since October 3, 2021." Dahedl states that the
alleged victim "does not exist" and that the investigation "leading to [his] arrest was 100%
fabricated." He adds that "drugs were planted and illegally seized . . . ." Dahedl claims
that the assault with a weapon charge is false and requests a thorough investigation into his
six charges. He requests his immediate release and states that his attorney has sent us a
thurnb drive with all the case details.
       This Court does not conduct investigations. As an appellate court, we review
decisions issued in Montana's District Courts or entertain original proceedings, such as
Dahedl has filed. M. R. App. P. 14(2). Contrary to Dahedl's statement, his counsel has
not sent us any thumb drive because it would be improper to do so.
       We requested and reviewed the register of actions for Dahedl's pending criminal
case in the Fergus County District Court. The State has charged him with five offenses,
and the matter has recently been reset for a jury trial. As Dahedl provides in his Petition,
he has counsel to represent him in his criminal proceeding. His counsel has filed motions
for Dahedl's release on his own recognizance, and the motions have been opposed. Dahedl
should refrain from attempting to litigate his matter with this Court. While he has raised
the issue of bail in a habeas corpus proceeding here, he has not provided any supporting
argument or evidence for want of bail, pursuant to § 46-22-103, MCA. A district court has
the discretion to grant or deny release and bail, and this Court will not intervene, especially
with the limited information presented. Grafft v. Mont. Fourth Judicial Dist. Court, 2021
MT 201, ¶ 11, 405 Mont. 192, 197, 492 P.3d 1213.
       Dahedl should refrain from filing pleadings on his own behalf with this Court while
he is represented by counsel in the District Court. M. R. App. P. 10(1)(c).
       Dahedl has not demonstrated that he is illegally incarcerated. Section 46-22-101(1),
MCA. He is not entitled to release. After his proceeding has concluded in District Court,
Dahedl retains the remedy of appeal of the court's final judgment to this Court.
Accordingly,
       IT IS ORDERED that Dahedl's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
       The Clerk is directed to provide a copy of this Order to: the Honorable Jon A.
Oldenburg, Fergus County District Court; Phyllis Smith, Clerk of District Court, Fergus
County, under Cause No. DC-2021-88; Sheriff Vaughn, Fergus County Jail; Jean Ann
Adams, Deputy County Attorney; Craig Buehler, Defense Counsel; counsel of record, and
Michael Dahedl personall
       DATED this r         day of March, 2022.



                                                                  Chief Justice
    5L   ..W/b.A.,....,




3